            Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



JACK KANG,                                           Civil Action Number: 1:19-cv-5646

       Plaintiff

V.


SAKS FIFTH AVENUE, LLC

       Defendant
--------------



       Plaintiff JACK KANG (hereinafter "Plaintiff'), individually and on behalf of all other

individuals similarly situated, hereby files suit against Defendant SAKS FIFTH AVENUE, LLC.

(hereinafter "Defendant" or "SAKS") pursuant to the Americans with Disabilities Act, Title III,

42 U.S.C. § 12181 et seq. ("ADA"), and alleges the following:



                                       INTRODUCTION

       1.      Plaintiff is a visually impaired and legally blind person who requires screen reading

software to read website content using his computer. Plaintiff uses the terms "blind" or "visually

impaired" to refer to all people with visual impairments who meet the legal definition of blindness

in that they have a visual acuity with correction of less than or equal to 20 x 200. Some blind

people who meet this definition have limited vision. Others have no vision.




                                                 1
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 2 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 3 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 4 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 5 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 6 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 7 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 8 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 9 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 10 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 11 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 12 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 13 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 14 of 15
Case 1:19-cv-05646-ER Document 1 Filed 06/17/19 Page 15 of 15
